Name: 93/622/EC: Council Decision of 16 November 1993 on the conclusion of the Protocol of 1993 amending and extending the International Agreement on olive oil and table olives, 1986
 Type: Decision
 Subject Matter: agricultural activity;  processed agricultural produce;  international affairs;  cooperation policy;  plant product
 Date Published: 1993-12-03

 Avis juridique important|31993D062293/622/EC: Council Decision of 16 November 1993 on the conclusion of the Protocol of 1993 amending and extending the International Agreement on olive oil and table olives, 1986 Official Journal L 298 , 03/12/1993 P. 0036 - 0036 Finnish special edition: Chapter 3 Volume 53 P. 0210 Swedish special edition: Chapter 3 Volume 53 P. 0210 COUNCIL DECISION of 16 November 1993 on the conclusion of the Protocol of 1993 amending and extending the International Agreement on olive oil and table olives, 1986 (93/622/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the 1986 International Agreement on olive oil and table olives was approved on 8 December 1986 by Council Decision 87/401/EEC (1); whereas it is concerned in general with the promotion of international cooperation and contributes to the attainment of the objectives of the Community commercial and common agricultural policy; Whereas the Agreement, as extended, is due to expire on 31 December 1993; whereas that Agreement remains useful and should be extended for a further period, HAS DECIDED AS FOLLOWS: Article 1 The Protocol of 1993 extending the International Agreement on olive oil and table olives, 1986, with amendments, is hereby approved on behalf of the European Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Protocol referred to in Article 1 and to deposit the instrument of approval by the Community. Done at Brussels, 16 November 1993. For the Council The President A. BOURGEOIS (1) OJ No L 214, 4. 8. 1987, p. 1.